Citation Nr: 0109771	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  96-45 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected subluxation of the right knee, 
for the period prior to October 2, 1996.

2.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected status post total right knee 
replacement, for the period on and after December 1, 1997.

3.  Entitlement to an increased evaluation for a service-
connected painful left foot with arthritis, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a service-
connected painful right foot with arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1940 to 
May 1945.  

This appeal arises from a January 1996 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which denied 
increased evaluations for the veteran's service-connected 
subluxation of the right knee and bilateral weak feet, each 
evaluated as 10 percent disabling.  The notice of 
disagreement was received in February 1996.  The statement of 
the case was issued in March 1996.  The veteran's substantive 
appeal was received in September 1996.

By a rating action dated in October 1996, the 10 percent 
disability evaluation for subluxation of the right knee was 
increased to 100 percent, under the provisions of 38 C.F.R. 
§ 4.30, effective from October 2, 1996, to December 1, 1996.  
Further, in compliance with the rating criteria set forth in 
Diagnostic Code (DC) 5055, a 100 percent schedular rating was 
assigned for status post right knee replacement from December 
2, 1996, to November 30, 1997.  The veteran was assigned a 30 
percent disability rating for status post total tight knee 
replacement from December 1, 1997.  For the period prior to 
October 2, 1996, the 10 percent disability rating for 
subluxation of the right knee was initially continued.  
However, in a June 1998 rating decision, the veteran was 
awarded a 20 percent disability evaluation for his right knee 
disability for the period between October 6, 1995, and 
October 1, 1996.

In June 1998, the RO also determined that the service-
connected condition identified as bilateral weak feet would 
be separately evaluated as painful left foot with arthritis 
and painful right foot arthritis.  A 10 percent disability 
rating was assigned for each foot, effective from October 
1995.  Thereafter, by a rating action dated in June 1999, the 
10 percent disability evaluation assigned for a painful left 
foot with arthritis was increased to 20 percent, effective 
from October 1995.

In view of the finding that additional development is 
warranted, the issues of entitlement to a disability 
evaluation in excess of 20 percent for service-connected 
subluxation of the right knee for the period prior to October 
2, 1996, and increased evaluations for a service-connected 
painful left and right foot with arthritis will be discussed 
in the Remand portion of this decision.

The Board of Veterans' Appeals (Board) notes that the veteran  
executed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in September 1995, 
and that he appointed the Disabled American Veterans (DAV) as 
his representative.  However, in a letter received in July 
2000, Attorney James E. Spurlock reported that he was 
assisting the veteran in his claim for VA benefits.  An 
authorization to release records/information was attached to 
that letter.  In a letter dated in December 2000, the Board 
advised the veteran that VA regulations stipulated that he 
could be represented by only one service organization or 
attorney at any one time on the same appeal, and that, if he 
wished Attorney Spurlock to represent him, he needed to 
complete a VA Form 22a, to reflect and effectuate that 
intention.  Further, if a response were not received within 
30 days from the date of the letter, he was told that the DAV 
would remain his representative.  To date, the veteran has 
not responded to this inquiry.  


FINDING OF FACT

For the period on and after December 1, 1997, the veteran's 
right knee disability has been manifested by subjective 
complaints of pain and discomfort on overuse; and objective 
findings of nearly a full range of motion of the right knee; 
however, there is no evidence of additional limitation of 
function during the course of flare-ups.



CONCLUSION OF LAW

A rating in excess of 30 percent for status post total right 
knee replacement, for the period on and after December 1, 
1997, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.10, 4.40, 4.45, 4.71a, Part 4, to include Diagnostic 
Codes 5055, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for subluxation of the right knee was 
granted in December 1956.  A 10 percent disability evaluation 
was assigned.

The veteran filed a claim for an increased evaluation of his 
service-connected right knee disorder in October 1995.  
Thereafter, in a report of contact dated in September 1996, 
he indicated that was scheduled to undergo a total right knee 
replacement.  He said the procedure was scheduled to be 
performed on October 2, 1996 at the Lexington VA Medical 
Center (VAMC).  

Following receipt of the operative reports showing that he 
underwent a total knee replacement on October 2, 1996, the 
veteran was assigned a 100 percent disability rating for his 
right knee disorder in October 1996.  The effective date of 
the award was from October 2, 1996, to November 30, 1997.  
For the period from October 2, 1996, to December 1, 1996, the 
RO found that the veteran was entitled to the 100 percent 
rating under the provisions of 38 C.F.R. § 4.30.  The RO 
stated that a schedular 100 percent rating was subsequently 
assigned for the one-year period following implantation of 
the prosthesis. A minimum evaluation of 30 percent was noted 
to be assigned following the prosthetic replacement of the 
knee joint.  Consequently, the RO indicated that the 100 
percent disability rating assigned to the veteran's right 
knee disability would be decreased to 30 percent, effective 
December 1, 1997.  

In January 1998, the veteran was afforded a VA orthopedic 
examination.  He stated he had been doing quite well since 
undergoing his total right knee replacement.  He said he had 
no real problem with walking.  However, he indicated that he 
did experience soreness of the knee when going up and down 
stairs.  Range of motion of the right knee showed extension 
to zero (0) degrees and flexion to a "surprising" 125 
degrees.  The knee appeared to be very stable and to have had 
a very good repair.  X-rays showed a total knee prosthesis, 
satisfactorily in place.  The diagnostic impression was 
status post injury to the right knee with total knee 
replacement, which appeared to be a good repair.

By a rating action dated in June 1998, the 30 percent 
disability rating assigned for total right knee replacement 
was continued.  The RO stated that sufficient evidence to 
support a higher disability rating had not been submitted.

In a statement received in June 1998, the veteran contended 
that his right knee disorder warranted a higher disability 
rating.  He stated that the condition of his right knee had 
worsened over the past nine months.  He said he was in 
constant pain.  He reported that his treating VA physician 
had told him to limit his physical activities.

Medical records from Casto Clinics, Huntington Internal 
Medicine Group, and the Huntington VAMC, dated from February 
1994 to April 1999, show that the veteran received 
evaluations and treatment for, but not limited to, neck and 
right knee pain, cardiovascular problems, and a right 
shoulder injury.  Significantly, the veteran was seen for 
complaints of right knee pain in April 1998.  He stated the 
pain had started three months earlier and had grown 
progressively worse.  He said his knee was most painful 
whenever he tried to climb or descend stairs.  He was unable 
to describe the pain beyond saying that his knee became 
painful with activity.  X-rays showed a total knee prosthesis 
that was satisfactorily in place with the patellar component.  
There was no acute osseous or joint abnormality.  The 
impression was total knee prosthesis satisfactorily in place.  

The veteran was afforded another VA orthopedic examination in 
April 1999.  He complained of right knee flare-ups with 
standing, stooping, bending, and overuse.  However, the 
examiner observed that the veteran had no additional 
limitations of function during a period of flare-up.  The 
veteran used a cane in his left hand.  Extension of the right 
knee was to zero (0) degrees.  Flexion was to 120 degrees.  
There was no medial or lateral joint laxity.  The veteran had 
a negative Lachman and McMurray evaluation.  X-rays showed 
that the knee prosthesis remained satisfactorily in place, 
with no acute abnormality.  The impression was status post 
total right knee replacement. 

Medical records and reports from B.P. Hecht, M.D., the 
Huntington VAMC, and Nease Chiropractor Center, dated between 
April 1999 and February 2000, were associated with the claims 
folder.  Those records reveal that the veteran received 
treatment for, but not limited to, arthritis of multiple 
joints and hypertension.  Of note, the veteran was seen in 
November 1999 for complaints of a sore right knee.  He said 
the soreness occurred with use.  Anterior and posterior draw 
were negative.  There was no evidence of patella compression 
or crepitation.  There was medial and lateral laxity.  X-rays 
showed a right total knee prosthesis satisfactorily in place.

The veteran was seen by Dr. Hecht for complaints of left leg 
discomfort in February 2000.  He also indicated that he 
suffered from occasional mild discomfort of the right knee, 
especially with extreme flexion.  On physical examination, 
the right knee was without effusion, redness, or warmth.  The 
veteran had full extension, and flexion was to 130 degrees.  
There was tenderness over the medial scar.  There was also 
mild tibial tubercle tenderness.  There was no 
inferior/superior patellar pole tenderness.  Straight-leg 
raising was negative.  X-rays revealed a cemented total knee 
arthroplasty with some tibial lucency between the bone cement 
interface.  The merchant view revealed a metal-back patella 
with contact on the flexion view along the lateral condyle.  
The impression was status post right total knee arthroplasty.

In June 2000, the 30 percent disability evaluation assigned 
for status post right total knee replacement was continued.  
The RO found that evidence to support a higher disability 
rating had not been submitted.  A supplemental statement of 
the case was mailed to the veteran that same month.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed, as to the issue of entitlement to a 
disability evaluation in excess of 30 percent for service-
connected status post total right knee replacement, for the 
period on and after December 1, 1997.  An examination for VA 
purposes has been performed.  We find the most recent VA 
orthopedic examination was adequate concerning the issue at 
hand, and that there is no indication, nor has it been 
contended, that there are relevant post-service medical 
records available that would support the veteran's claim, and 
are not of record.  Indeed, the RO has consistently sought to 
obtain the most current records reflecting treatment of the 
veteran's right knee disorder.

Further, the veteran was advised, in the statement of the 
case and supplemental statements of the case provided by the 
RO, of the criteria and evidentiary showing needed for a 
higher disability rating.  No further notice and/or 
assistance to the veteran is therefore required in order to 
comply with VA's duty to assist a claimant in developing 
evidence in conjunction with his or her claim, previously 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), and currently 
embodied in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  See 
generally, Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issue which we are resolving today (other issues are 
being remanded, below).  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life, including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims (Court) held that diagnostic codes which provide a 
rating solely on the basis of loss of range of motion must be 
considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  The Court 
has indicated that these determinations should be made by a 
medical examiner, and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors.  See DeLuca, supra, at 206.

Replacement of the knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated be rated by analogy 
to diagnostic codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent. 38 C.F.R. § 4.71a, DC 5055.

Although not specifically mentioned in DC 5055, subluxation 
or lateral instability of the knee is rated a maximum of 30 
percent disabling when severe.  See DC 5257. Under DC 5260, 
limitation of flexion of the leg is evaluated at a maximum of 
30 percent when flexion is limited to 15 degrees.  Under DC 
5261, limitation of extension is rated 40 percent disabling 
when the leg lacks 30 degrees of full extension.  Under DC 
5262, nonunion of the tibia and fibula with loose motion, 
requiring a brace is rated 40 percent disabling.  

The veteran underwent a total right knee replacement on 
October 2, 1996.  Following the prescribed period for 
assigning a 100 percent disability rating under 38 C.F.R. 
§ 4.30 and DC 5055, the veteran was assigned a 30 percent 
disability rating.  As discussed above, a 30 percent 
schedular rating is minimum evaluation that may be assigned 
for a knee replacement.  

The veteran has consistently maintained that he suffers from 
occasional pain and discomfort of the right knee.  He says 
the pain and discomfort usually arise when goes up and down 
stairs or when he engages in prolonged standing, stooping, or 
bending.  Nevertheless, no significant weakness of the 
veteran's right lower extremity has been reported.  Further, 
although he used a cane to walk, the veteran has reported 
that he does not experience any real problems with walking.  
There is also no indication that he suffers from nonunion of 
the tibia and fibula, with loose movement requiring a knee 
brace.  Also, as noted in the reports of VA examinations 
conducted January 1998 and April 1999, the veteran retains 
nearly a full range of motion of the right knee.  A higher 
disability rating under DC 5261 or 5262 would be unwarranted.

Further, the above referenced evidence, the Board finds 
veteran's subjective complaints are outweighed by the medical 
findings.  Pain is contemplated by the criteria of DC 5055, 
and there is no medical indication that any pain that the 
veteran experiences is above that contemplated by a 30 
percent evaluation.  Further, the report of the April 1999 VA 
examination clearly indicated that the veteran had no 
additional limitations of function as a result of his flare-
ups.  An increased evaluation under 38 C.F.R. §§ 4.40 and 
4.45 would not be applicable.  See DeLuca.  Accordingly, the 
Board concludes that the residuals of the right knee 
arthroplasty are not more than 30 percent disabling.

We have considered application of the benefit-of-the-doubt 
doctrine with respect to this matter, but the Board finds 
that there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.  The 
Board also finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  In 
this regard, there is no assertion or showing by the veteran 
that the service-connected right knee disability resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for the service-connected residuals of a total right 
knee replacement for the period on and after December 1, 
1997, is denied.


REMAND

The veteran filed his claim for increased evaluations of his 
right knee and bilateral foot disorder in 1995.  At that 
time, he reported that he was receiving treatment for his 
service-connected disabilities through the Huntington VAMC.  
Records from that facility dated from November 1996 to 
December 1999 are contained within the claims folder.  
However, there is no evidence that the RO has attempted to 
obtain the veteran's VA medical records from the Huntington 
VAMC for the period between October 1994 and November 1996.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet.App. 462 (1998); Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).

Further, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this statute 
eliminates the requirement for the filing of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet.App. 477 (1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet.App. 174 
(2000) (per curiam), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time as to the issues addressed in this 
Remand.  See Bernard v. Brown, 4 Vet.App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him for 
bilateral foot and/or right knee disabilities 
since October 1995.  After securing the necessary 
releases, the RO should obtain such records and 
associate them with the claims file.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Huntington VAMC, from October 
1994 to November 1996, and since December 1999.  
Once obtained, all records must be associated with 
the claims folder.

3.  Upon completion of the above development, the 
RO should schedule the veteran for a VA podiatry 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available for review by the examiner 
in conjunction with the examination.  All 
necessary testing should be conducted.  

a.  The level of disability of each foot 
should be described in great detail.  In so 
doing, the examiner should state whether the 
veteran suffers from a moderate, moderately 
severe, or severe injury of the foot.   

b.  The examiner should also be asked to 
comment upon whether, and to what degree, 
pain, painful motion, fatigability, reduced 
strength, incoordination, and any other 
related factors are likely to exacerbate the 
level of disability beyond that noted on 
examination. 

4.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law, 
regulations, and rating criteria considered 
pertinent to the issue currently on appeal, to 
include the provisions of 38 C.F.R. § 3.655, if 
appropriate.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

